DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the first office action, claims 4 and 6 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
In the Reply filed 11 March 2021 Claims 4 and 6 have been rewritten into independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4:  although support sections are conventional elements none of the prior art of record discloses or fairly suggests the additional recitations of a first conveyance direction adjustment element which is installed on the first support section and adjusts the direction that the inspection object is conveyed by the first conveyance unit relative to the first inspection section and a second conveyance direction adjustment element which is installed on the second support section and adjusts the direction that the inspection object is conveyed by the second conveyance unit relative 
In regards to claim 6:  conventional art such as Ong employs scanners/inspection sections that extend across the full width of the sheet.  See Fig. 2 of Ong.  See also Isokawa US 2016/0366296 A1, paragraph [0048] in which the CCD or CIS of reading unit 61 covers the maximum width of the sheet P.    None of the prior art discloses or fairly suggests wherein at least one of the first inspection section which is arranged relatively on the downstream side of the first conveyance unit and the second inspection section which is arranged relatively on the upstream side of the second conveyance unit is movable in a width direction of the inspection object which is parallel with the conveyance surface in combination with the remaining limitations of claim 6 and base claim 2 (now added to claim 6).
The Amendments that gained entry with the RCE distinguished over the applied Fujihara reference because the claimed first and second conveyance units are not recited as contacting only one side of the conveyance object while Fujihara’s conveyors convey sheets between two belts and contact both sides.
Following the filing of the RCE, the Examiner discovered Hara (US 2015/0191028) disclosing a conveyor structure in Figs. 1, 2, and 5 that is similar to claims 1 and 2 including the recited cameras (inspection sections) and contacting only one side of the conveyance object.
As related in the Interview Summary and in response to Mr. Jacob’s arguments against Hara (also reflected in the 28 October 2021 Supplemental Reply), the Examiner proposed amendments to claims 1 and 2 which were formally filed in this Supplemental Reply.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486